--------------------------------------------------------------------------------

EXHIBIT 10.10


 
April 19, 2011
 
Mr. Charles Branscum
 
Dear Charles:
 
On behalf of Seafarer Exploration, Corp. (the "Company"), I am very pleased to
offer you a position on the Company's Board of Directors.
 
As a member of the Company's Board of Directors, you will be invited to attend
Board of Director meetings, either in person or on the telephone. In addition,
your name and biography may appear on the Company's website and corporate
identity materials. Your service as a member of the Board of Directors will be
subject to the Company's Board of Directors Terms and Conditions attached hereto
as Exhibit A, to which you agree by your signature below (the "Terms").
 
On behalf of the Company, I am excited about you serving as a member of the
Board of Directors and look forward to your continued input and guidance.
 
Sincerely,
 
Seafarer Exploration Corp.


              /s/  Kyle Kennedy
Kyle Kennedy
Chief Executive Officer and Chairman of the Board of Directors




I agree to and accept the position as a member of Seafarer Exploration Corp.'s
Board of
Directors and agree to be bound by all of the Terms and Conditions as contained
in Exhibit A.
 
          /s/  Charles Branscum
Charles Branscum

 
1

--------------------------------------------------------------------------------

 



 
Exhibit A
 
BOARD OF DIRECTORS TERMS AND CONDITIONS
 
·
Term. The term ("Term") of this Board of Directors Agreement (the Agreement")
shall commence on April 196, 2011 (the "Effective Date") and be in full force
and effect until terminated according to Paragraph 8.

 
·
Appointment to the Board of Directors. The Company hereby appoints and retains
Charles Branscum (the 'Director"), on a non-exclusive basis, during the Term to
serve as a member of its Board of Directors.

 
·
Services. The Director, as a member of the Company's Board of Directors, shall
use his best efforts to provide the Services (the "Services") to the Board which
shall include providing services required of a director under the Company's
Articles of incorporation and Bylaws, as both may be amended from time, to time
and under the General Corporation Law of Delaware, the federal securities laws
and other state and federal laws and regulations, as applicable. The Director
will also provide the following Services:

 
 
·
making recommendations for both the short term and the long term business
strategies to be employed by the Company;

 
 
·
monitoring and assessing the Company's business and to advise the Board with
respect to an appropriate business strategy on an ongoing basis;

 
 
·
commenting on proposed corporate decisions and identifying and evaluating
alternative courses of action;

 
 
·
making suggestions to strengthen the Company's operations;

 
 
·
identifying and evaluating external threats and opportunities to the Company;

 
 
·
evaluating and making ongoing recommendations to the Board with respect to the
Company's business; and

 
 
·
providing such other Directory or consulting services as may be appropriate from
time to time.

 
·
Consideration. in consideration of the performance of the Services as a member
of the Company's Board of Directors for a period of one year from the Effective
Date of this Agreement, the Company agrees to issue 2,500,000 shares of its
restricted common stock (the -Shares") to the Director after a proxy has passed
to increase the number of authorized shares. The Company and the Director will
negotiate future compensation on a year-by-year basis.

 
 
2

--------------------------------------------------------------------------------

 



 
 
·
Disclosures of Director. During the Terra, the Director shall:

 
 
·
disclose to the Company all of his interests in any transaction or agreement
contemplated by the Company or any matter which may taint the Director's
objectivity when performing his role as an Director hereunder.

 
 
·
inform the Company of any business opportunities made available to the Director
as a result of the Director's involvement with the Company or otherwise through
the performance of the Services; and

 
 
·
not serve as an Director, or consent to an appointment as a member of the board
of directors or management team, accept employment from or perform consulting
services for any company which competes, directly or indirectly, with the
Company.

 
·
Warranties of the Director. The Director warrants that

 
 
·
no other party has exclusive rights to his services in the specific areas
described and that the Director is in no way compromising any rights or trust
between any other party and the Director or creating a conflict of interest;

 
 
·
no other agreement will be entered into that will create a conflict of interest
with this agreement;

 
 
·
he will comply with all applicable state and federal laws and regulations, as
applicable, including Sections 10 and 16 of the Securities and Exchange Act of
1934; and

 
 
·
he will not, without obtaining the Company's prior written consent, directly or
indirectly engage or prepare to engage in any activity in competition with the
Company or establish a business in competition with the Company.

 
·
Expenses. The Company shall reimburse the Director for all approved reasonable
out-of-pocket expenses incurred in connection with the performance of the
Directory Services. Out-of-pocket expenses may include travel (including meals,
gas, mileage, and lodging), presentation materials, miscellaneous fees, etc. The
Company must approve all reimbursable expenses in advance,

 
·
Termination. This Agreement may be terminated by either party for any reason
upon written notice to the other party. This Agreement shall automatically
terminate upon the death of the Director or upon his resignation or removal
from, or failure to win election or reelection to, the Company's Board of
Directors. in the event of any termination of this Agreement, the Director
agrees to return any materials transferred to the Director under this Agreement
except as may be necessary to fulfill any outstanding obligations administrative
agency, or other governmental body; provided, however, that Director shall
provide prompt notice of such court order or requirement to the Company to
enable the Company to seek a protective order or otherwise prevent or restrict
such disclosure.

 
 
3

--------------------------------------------------------------------------------

 



 
 
 
·
The Director specifically acknowledges that the Company is a publicly traded
company whose shares are traded on the Over-the-Counter Bulletin Board under the
ticker symbol SFRX. The Director has received or may receive in the future
material non public information from the Company. In terms of receiving material
non public information from the Company, the Director is subject all to
securities laws applicable to insider trading. Moreover, the Director agrees
that he will hold in strict confidence and not disclose to any third party any
material non public information of the Company except as approved in writing by
the CEO. The Director further agrees that he will use any material non public
information that he receives from the Company for lawful purposes only.

 
·
No Rights Granted. Nothing in this Agreement shall be construed as granting any
rights under any patent, copyright or other intellectual property right of the
Company, nor shall this Agreement grant Director any rights in or to the
Company's Confidential Information, except the limited right to use the
Confidential Information in connection with the Services.

 
·
No Liability. Under no circumstances shall the Company be liable to the Director
for any consequential damages claimed by any other party as a result of
representations made by the Director with respect to the Company which are
different from any to those made in writing by the Company. Furthermore, except
for the maintenance of confidentiality, neither party shall be liable to the
other for delay in any performance, or for failure to render any performance
under this agreement when such delay or failure is caused by Government
regulations (whether or not valid), fire, strike, differences with workmen,
illness of employees, flood, accident, or any other cause or causes beyond
reasonable control of such delinquent party.

 
·
Assignment of Inventions. To the extent that, in the course of performing the
Services, Director jointly or solely conceives, develops, or reduces to practice
any inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, Director hereby agrees to assign all rights, titles
and interest to such inventions to the Company.

 
·
No Waiver. A waiver by either party of any breach of this Agreement by the other
party shall not be construed as a waiver of any such subsequent breach by such
party of the same or any other provisions of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that Party of the
right thereafter to insist upon adherence to that term of any other terra of
this Agreement.

 
·
Partial Invalidity. If any portion of this Agreement shall be held invalid or
void, the remainder of this Agreement shall not be affected but such portion
shall be deemed modified to the extent necessary to render such provision
enforceable under the law, and this Agreement shall remain valid and enforceable
as so modified. In the event that the provision may not be modified in such a
way as to make it enforceable, the Agreement shall be construed as if the
portion so invalidated was not part of this Agreement.

 
 

 
4

--------------------------------------------------------------------------------

 



 
 
·
Governing Law This Agreement shall be construed under and governed by the laws
of the Slate of Florida without giving effect to the principles of conflict of
laws. Both parties agree that the sole venue for litigation of any dispute
arising under this agreement will be in Hillsborough County, Florida.

 
·
Advice of Counsel. Each Party Acknowledges that, in executing this Agreement,
such Party has had the opportunity to seek the advice of independent legal
counsel, and has read and understood all of the terms and provisions of this
Agreement. This Agreement shall not be construed against any Party by reason of
the drafting or preparation hereof.

 
●
Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes and cancels any
prior communications, representations, understandings, and agreements, whether
verbal or in writing, between the parties. No modifications of or changes to
this Agreement shall be binding, nor can any of its provisions be waived, unless
agreed to in writing by the parties.





/s/  Charles Branscum
Charles Branscum




5

--------------------------------------------------------------------------------